VAUGHN, Judge.
It was defendant’s position in the pleadings, and its contention at the trial, that the initial offer to purchase made by defendant was rejected by plaintiff by making alterations thereon as to the number of tanks to be guaranteed and the form and manner of payment. Defendant further alleged and contended that the number of tanks to be guaranteed and the purchase price and manner of payment and provision for adjustments was subsequently agreed upon on December 20, 1972, and that the formal sales agreement dated January 2, 1973 carried forward the understanding of the parties as contended by defendant. Plaintiff, on the other hand, contended that the alterations made by one of its officers on the original offer to purchase was acceded to and accepted by defendant and that the number of tanks stated therein, and not the number of tanks stated in the bill of sale, was the number of tanks guaranteed when the documents were attached to the formal sales agreement as exhibits thereto when the formal sales agreement was ultimately executed January 2, 1978.
When examining Craven Brooks about defendant’s offer to purchase and the agreements of 20 December 1972 and 2 January 1973, counsel for plaintiff referred to the offer to purchase as the “agreement” that “was entered into first” and asked whether Brooks had “amended” the offer to purchase by striking out the figure “615” and inserting “515.” Defendant contends in its first argument that these questions called for an expression of opinion on a question of law and invaded the province of the jury. The questions did not invade the province of the jury, but were merely designed to bring out the facts concerning the chronology of the transaction and the changes *146made by Brooks in the written document submitted by defendant. The testimony elicited was relevant and material.
In its second argument, defendant contends that the court admitted incompetent evidence by allowing officers of plaintiff to testify that the average life of a water tank was 20 years, that the business had a good potential for growth and the reasons for offering the business for sale. It seems to us that the testimony was based on the personal knowledge of the witnesses, gained through their own experience with the business and was properly admitted. Defendant, on cross-examination, had previously elicited testimony from plaintiff’s witnesses relating to their reasons for offering the business for sale.
We have carefully examined defendant’s assignments of error directed to the charge of the court. We find no error in the charge that could have been prejudicial to defendant.
No error.
Judges Britt and Arnold concur.